DETAILED ACTION

Response to Amendment
The amendment filed on 15 June 2021 has been entered, leaving claims 2, 7, 10, 11, 21, 22, 27, 28, and 31-42 pending, of which claims 31-42 are new.

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction as set forth in the Office action mailed on 15 December 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Application No. 102014002564A1 filed in Germany on 26 February 2014. It is noted, however, that as outlined previously on the instant record, applicant has not filed a certified copy of this foreign application as required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Himanshu S. Amin on 06 August 2021.

The application has been amended as follows: 

(Previously Canceled)  
(Currently Amended)  The method of[ claim 31 wherein the barrier [[
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Currently Amended)  The method of[ claim 31 wherein the cover material comprises at least one of[ or imitation leather.
(Previously Canceled)  
(Previously Canceled)  
(Currently Amended)  The method of[ claim 31 wherein the barrier [[ seal the cover material from the foam material at a seam of the cover material
(Currently Amended)  The method of[ claim 31 [ wherein the barrier comprises polyolefin or polystyrene.
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Currently Amended)  The method of[ claim 42 wherein the formed component has the shape of the barrier layer.
(Currently Amended)  The method of[ claim 42 further comprising the step of joining the segments of the cover together at[ the seam.
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Previously Canceled)  
(Currently Amended)  The method of[ claim 42 further comprising the step of thermoforming a film to form the barrier layer.
(Currently Amended)  The method of[ claim 42 further comprising the step of forming the barrier layer from polypropylene.
(Previously Canceled)  
(Previously Canceled)  
(Currently Amended)  A method for producing a trim component for a vehicle interior as a formed component, the method comprising the steps of: 
(a) providing a single-layer self-supporting barrier comprising a barrier layer;
(b) forming the barrier [[
(c) forming [[ a cover material having a perimeter and a central region onto the barrier [[ to form a pre-laminate substantially having the shape with the barrier supporting the cover material throughout the central region of the cover material; 
(d) placing a substrate and the pre-laminate of the cover material and the barrier [[
(e) introducing foam material into the tool[ against the pre-laminate on a side of the barrier [[
(f) forming the formed component in the tool so that the formed component comprises the cover material and the barrier [[, and with[ a backing of the foam material between the barrier and the substrate; and
(g)  removing the formed component from the tool;
wherein the cover material is fixed to the barrier; 
wherein the barrier is substantially impermeable to the foam material so as to seal a back side of the cover material from the foam material; and
wherein the trim component comprises a finished shape substantially corresponding to the shape substantially retained by the cover material and the barrier.
(Currently Amended)  A method for producing a trim component for a vehicle interior, the trim component comprising a formed component[[, and the method comprising the steps of:
(a) providing a single-layer self-supporting barrier in a shape, the barrier comprising a barrier layer [[
(b) forming [[ a cover material having a perimeter and a central region onto the barrier [[ to form a pre-laminate substantially having the shape with the barrier supporting the cover material throughout the central region of the cover material; and
(c) forming the formed component [[to comprise a substrate, the cover material[, the barrier[[, and [[ foamed plastic material by introducing [[foamed plastic material[ in a tool against the pre-laminate on a side of the barrier[[ material, the cover material and the barrier [[ing the shape[ as an outer contour of the trim component, with a backing of the foamed plastic material arranged between the barrier and the substrate;
wherein the cover material comprises at least one of a leather material and/or an imitation leather material;
wherein the cover material is fixed to the barrier; and 
wherein the barrier is substantially impermeable to the foamed plastic material so as to seal a back side of the cover material from the foamed plastic material.
(Currently Amended)  The method of[ claim 32 wherein the barrier [[at least one of a foil or a film.  
(Currently Amended)  The method of[ claim 32 wherein the barrier[is impervious to the foamed plastic material.
(Currently Amended)  The method of[ claim 32 wherein the step of forming the cover material onto the barrier [[ adhering the cover material[ to the barrier [[
(Currently Amended)  The method of[ claim 32 wherein the step of forming the cover material onto the barrier [[
(Currently Amended)  The method of[ claim 32 wherein the step of forming the cover material onto the barrier [[ provides protection for the cover material from damage by the foamed plastic material during the step of forming the formed component[
(Currently Amended)  The method of[ claim 32 wherein the step of forming the formed component comprises injection molding[foamed plastic material in the tool; and wherein the barrier [[is provided to protect the cover material during injection molding of the foamed plastic material.
(Currently Amended)  The method of[ claim 32 wherein the foamed plastic material comprises a flexible polyurethane foam material.
(Currently Amended)  The method of[ claim 32 wherein the foamed plastic material[ forms a backing of the formed component.
(Currently Amended)  The method of[ claim 32 wherein the cover material comprises segments of at least one of the leather material and/or the imitation leather material; and wherein the method further[ comprises the step of joining the segments of the cover material at a seam before forming the cover material onto the barrier layer.  
(Currently Amended)  A method for producing a trim component for a vehicle interior as a formed component comprising a cover comprising segments and a seam in a tool, the method comprising the steps of: 
(a) providing a barrier layer in a shape;
(b) forming the cover [[ to form a pre-laminate substantially having the shape;
(c) placing a substrate and the pre-laminate of the cover[ and the barrier layer into the tool; and
(d) forming[ the formed component in the tool by introducing a foamed plastic material into the tool[ against the pre-laminate on a side of the barrier layer opposite the seam of the cover so that the barrier layer[ forms a barrier between the foamed plastic material and the seam of the cover;
 as an outer contour of the trim component, and with the foamed plastic material [[ between the barrier layer and the substrate;
wherein the segments of the cover comprise segments of at least one of leather or imitation leather;
wherein the cover is fixed to the barrier layer along the seam of the cover; and
wherein the barrier layer is impervious to the foamed plastic material so as to seal the seam from the foamed plastic material.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to shape a single- or two-layer barrier layer and then form a cover material to that shape, and to inject foam between the barrier layer and a substrate in a mold tool, while it is generally known to form such a cover material from leather or imitation leather, including when a formed component is intended for use as an automotive interior trim panel, while it is generally known to provide seams or artificial seams on such a cover material or between segments thereof, and while it is generally known to provide means to seal foam material from leaking out of a mold tool and/or from between seams and/or multiple layers subjected to back-foaming, including for example by use of a sealing film or layer, the prior art of record does not teach or fairly suggest the claim 31-32 or claim 42 combination of steps and features, in particular whereby: the claim 31 trim component is formed by providing the claimed single-layer self-supporting barrier, shaping this barrier, forming the claimed cover onto the barrier to form the claimed pre-laminate having the barrier supporting throughout the claimed cover material central region, and foaming as claimed while substantially retaining the claimed shape, with the cover material being fixed to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742